United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-40471
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS SANCHEZ-RAMOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L:01-CR-1229-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Luis Sanchez-Ramos appeals his conviction and sentence

following his guilty plea to illegal reentry.   He argues that the

magistrate judge lacked jurisdiction to conduct his guilty-plea

proceeding because the district court did not enter an order of

referral for that purpose.   Sanchez has waived review of this

procedural error by his failure to object in the district court.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40471
                                -2-

See United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir.

2002), cert. denied, 2003 WL 729161 (U.S. Mar. 31, 2003).

     Sanchez additionally argues that the “felony” and

“aggravated felony” provisions of 8 U.S.C. § 1326(b)(1)&(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000); however, he concedes that this issue is foreclosed, and

he raises it only to preserve its further review by the Supreme

Court.   This argument is indeed foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), and we must therefore

follow the precedent set in Almendarez-Torres “unless and until

the Supreme Court itself determines to overrule it.”     United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000) (internal

quotation and citation omitted).

     AFFIRMED.